             Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
MARK DAIGLE                            :
2142 Cloverfield Drive                 :
Lebanon, PA 17046                      :    CIVIL ACTION
                                       :
              Plaintiff,               :    NO.:
                                       :
       v.                              :
                                       :
SMUCKER COMPANY                        :
15 Newport Road                        :
Leola, PA 17540                        :    JURY TRIAL DEMANDED
                                       :
              Defendant.               :
____________________________________:

                                  CIVIL ACTION COMPLAINT

        Mark Daigle, (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through his undersigned counsel, hereby avers as follows:

                                          INTRODUCTION

        1.       Plaintiff has initiated this action to redress violations by the Smucker Company

(hereinafter referred to as “Defendant”) of the Americans with Disabilities Act, as amended

(“ADA” - 42 USC §§ 12101 et. seq.), the Family and Medical Leave Act (“FMLA”- 29 USC §

2601), the Families First Coronavirus Response Act (“FFCRA” - Pub. L. No. 116-127, 134 Stat.

178 (2020)), the Fair Labor Standards Act (“FLSA” - 29 U.S.C. § 201 et. seq.), the Pennsylvania

Human Relations Act (“PHRA”), and Pennsylvania Common Law.1 As a direct consequence of

Defendant’s unlawful actions, Plaintiff seeks damages as set forth herein.




1
  Plaintiff intends to amend his complaint to include claims under the PHRA once his claims have been
administratively exhausted with the Pennsylvania Human Relations Commission (“PHRC”). Plaintiff’s PHRA will
mirror identically his federal claims under the ADA.
             Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 2 of 14




                                   JURISDICTION AND VENUE

        2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws.

        3.       This Court may properly assert personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

        4.       Pursuant to 28 U.S.C. § 1392(b)(1) and (b)(2), venue is properly laid in this district

because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering

Defendant a resident of the Eastern District of Pennsylvania.

        5.       Plaintiff is proceeding herein (in part) under the ADA after properly exhausting all

administrative remedies with respect to such claims by timely filing a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (“90”) days of receiving a notice of dismissal and/or right to sue letter from the

EEOC.

                                               PARTIES

        6.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.       Plaintiff is an adult individual, with an address set forth in the caption.

        8.       The Smucker Company is a wall and ceiling contracting company with an address

as set forth in the above-caption.



                                                    2
             Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 3 of 14




        9.       At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendant.

                                    FACTUAL BACKGROUND

        10.      The foregoing paragraphs are incorporated herein their entirety as if set forth in full.

        11.      Plaintiff was employed by Defendant for more than 7 years, from in or about

October 2012 until in or about April 2020, performing several different roles, such as framing,

hanging drywall, installing insulation, training, and other general builder or work-related

capacities.

        12.      Throughout his tenure with Defendant, Plaintiff was a hard-working employee who

performed his job well.

        13.      Plaintiff has and continues to suffer from several health conditions including but

not limited to diabetes, a hernia, carpel tunnel syndrome, issues with his feet (such as plantar

fasciitis), and associated complications from each of these conditions.

        14.      As a result of his aforesaid health conditions, Plaintiff is (at times) limited in his

ability to perform some daily life activities, including but not limited to grasping, lifting, climbing,

walking, running, standing, exercising, and regulating his blood sugar (as well as other daily life

activities).

        15.      Plaintiff’s health conditions pertaining to both his hernia and carpel tunnel

syndrome are the result of work-related injuries, which he informed Defendant’s management of

in or about 2019.




                                                    3
          Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 4 of 14




        16.     Despite his aforesaid health conditions and limitations, Plaintiff was able to

perform the duties of his job well with Defendant; however, Plaintiff did require some reasonable

accommodations while employed with Defendant (as discussed infra).

        17.     As a result of his aforementioned disabilities, in or about late 2019 and early 2020,

Plaintiff required numerous accommodations from Defendant, including but not limited to medical

leaves of absence, as well as work related restrictions.

        18.     By way of example, from in or about September 2019 through in or about

December 2019, Plaintiff required periodic leaves of absence from Defendant pertaining to his

hernia and related complications, for which he received workers’ compensation benefits.

        19.     During this timeframe, when Plaintiff returned to work, he required light duty

accommodations due to numerous medical restrictions (including restrictions pertaining to his

ability to lift, bend, climb, etc.).

        20.     Plaintiff also required a leave of absence as a result of a surgery related to his carpel

tunnel from in or about December 2019 through in or about January 2020.

        21.     While Plaintiff was initially granted these accommodations by Defendant,

Defendant displayed hostility and animosity towards Plaintiff, including but not limited to treating

him in a condescending manner and placing him to work at distant job sites (including a site

approximately 1 and ½ hours away) despite that available work existed at closer job sites, which

Plaintiff complained about to Defendant’s management without engagement in the interactive

process or recourse.

        22.     Moreover, despite informing Defendant’s management that he required a medical

leave for surgery and to care for and treat his aforesaid disabilities, Defendant’s management failed

to advise Plaintiff of his individualized rights under the Family and Medical Leave Act (“FMLA”)



                                                   4
         Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 5 of 14




prior to his medical leave, during his medical leave, or any time prior to his subsequent termination

from employment (discussed further infra). Therefore, Defendant failed to follow proper notice,

designation, and informational regulations of the FMLA.

       23.     Unfortunately, shortly after returning from his aforementioned medical leaves of

absence, in or about March 2020, the COVID-19 pandemic began to spread throughout

Pennsylvania, including the locations where Plaintiff performed work.

       24.     As Plaintiff has diabetes, and is considered to be a high-risk individual pertaining

to COVID-19 exposure, in or about mid-late March 2020, Plaintiff requested a leave of absence

from Defendant because of his concerns relating to his health conditions.

       25.     Plaintiff further notified Defendant on or about March 30, 2020, that in addition to

his need for leave relating to his disabilities, he was also required to self-quarantine after being

exposed to another individual who had tested positive for COVID-19 (later conveying that his self-

quarantine end date for this exposure would be April 13, 2020).

       26.     In response to this notification, Defendant’s President, Merv Smucker, notified

Plaintiff that his situation “fits into one of the reasons that the government had recommended for

14 days of self-quarantine,” and Defendant ultimately paid Plaintiff for two weeks of leave

pursuant to the FFCRA.

       27.     Thereafter, Plaintiff delivered medical documentation to Defendant specifically

requesting a brief additional leave of absence under the FMLA from April 13, 2020 through April

30, 2020 due to his diabetes.

       28.     Within approximately 1 day of sending in documentation from his physician

supporting his request for FMLA leave (also a reasonable accommodation under the ADA) for his

disabilities, in or about April 17, 2020, Plaintiff was contacted by Defendant’s Safety Manager,



                                                 5
           Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 6 of 14




Amos Dienner, who informed Plaintiff that he was being laid off.

         29.      Although Defendant did temporarily lay off some employees as a result of the

COVID-19 pandemic after laying off Plaintiff, the vast majority of these employees, including

those who were less senior and less experienced than Plaintiff, but did not engage in the same

protected activities or have the same protected status as Plaintiff, have been returned to work for

Defendant.

         30.      Plaintiff, however, has inexplicably not been permitted to return to work for

Defendant, despite Plaintiff’s requests to return and even take a different position if necessary.

Instead, Defendant informed Plaintiff that there are “no plans” to bring Plaintiff back and that there

are “no position available” despite that there have been several of available opportunities within

Defendant that Plaintiff could have performed following his separation from employment.

         31.      Plaintiff believes and therefore avers that he was terminated and not reinstated

because of (1) his known and/or perceived health problems; (2) his record of impairment; (3) his

requested accommodations (which constitutes illegal retaliation); (4) his requests for/use of leave

under the FFCRA/FLSA; (5) his attempts to open a workers’ compensation claim or obtain related

benefits; and (6) Defendant’s failure to properly accommodate him.2

                                           COUNT I
            Violations of the Americans with Disabilities Act, as Amended (“ADA”)
            ([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation;
                                and [3] Failure to Accommodate)

         32.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.



2
 Defendant’s termination of Plaintiff was also part of a larger pattern of terminating employees in general with health
problems. For example, at least one other employee was terminated in or about March of 2020, following his requests
for/utilization of a medical leave to care for his disabilities. See Szerba v. Smucker Company, Civil Action No. 20-
3557 (EDPA 2020) at Docket Entry No. 1.

                                                          6
          Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 7 of 14




        33.     Plaintiff suffered from qualifying health conditions under the ADA which affected

his ability (at times) to perform some daily life activities.

        34.     Plaintiff kept Defendant’s management informed of his serious medical conditions

and need for accommodations.

        35.     Despite Plaintiff’s aforementioned health conditions and limitations, he was still

able to perform the duties of his job well with Defendant; however, Plaintiff did require reasonable

medical accommodations at times.

        36.     Plaintiff requested reasonable accommodations from Defendant, including but not

limited to medical leave and light duty work.

        37.     In or about April 2020, after displaying animosity towards Plaintiff and his use of

prior accommodation requests, in close proximity to Plaintiff’s requests for and/or utilization of

reasonable accommodations and while still out on medical leave, Plaintiff was abruptly terminated

from his employment with Defendant.

        38.     Plaintiff believes and therefore avers that he was terminated and not reinstated

because of (1) his known and/or perceived health problems; (2) his record of impairment; (3) his

requested accommodations (which constitutes illegal retaliation); and (4) Defendant’s failure to

properly accommodate him.

        39.     These actions aforesaid constitute violations of the ADA.

                                           COUNT II
                  Violations of the Family and Medical Leave Act (“FMLA”)
                              ([1] Retaliation & [2] Interference)

        40.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                   7
          Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 8 of 14




       41.      Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).

       42.      Plaintiff requested leave for medical reasons from Defendant, his employer, with

whom he had been employed for at least twelve months pursuant to the requirements of 29 U.S.C.A

§ 2611(2)(i).

       43.      Plaintiff had at least 1,250 hours of service with Defendant during his last full year

of employment.

       44.      Defendant is engaged in an industry affecting commerce and employ fifty (50) or

more employees for each working day during each of the twenty (20) or more calendar work weeks

in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

       45.      Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a

total of twelve (12) work weeks of leave on a block or intermittent basis.

       46.      Plaintiff requested intermittent leave for his serious health conditions during the

last approximate year of his employment with Defendant.

       47.      Plaintiff was terminated in close proximity to his requests for/utilization of FMLA

leave to care for his serious health conditions.

       48.      Defendant committed interference and retaliation violations of the FMLA by: (1)

terminating and not reinstated Plaintiff for requesting and/or exercising his FMLA rights and/or

for taking FMLA-qualifying leave; (2) by considering Plaintiff’s FMLA leave needs in making

the decision to terminate him and not reinstate him; (3) failing to inform Plaintiff of his

individualized FMLA rights, which constitutes a failure to follow proper notice, designation, and

information regulations of the FMLA; (4) terminating Plaintiff to intimidate him and/or prevent

him from taking FMLA-qualifying leave in the future; and (5) engaging in conduct which



                                                   8
         Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 9 of 14




discouraged Plaintiff from exercising his FMLA rights and which would discourage, dissuade

and/or chill a reasonable person’s desire to request and/or take FMLA leave.

       49.     These actions as aforesaid constitute violations of the FMLA.

                                          COUNT III
        Violations of the Families First Coronavirus Response Act (“FFCRA”) &
                       the Fair Labor Standards Act (“FLSA”)
                                         (Retaliation)

       50.     The foregoing paragraphs are incorporated herein as if set forth in full.

       51.     Effective April 1, 2020, the FFCRA provides for up to 80 hours of paid sick time

to eligible full-time employees who are unable to work or telework due to the effects of COVID-

19 through the Emergency Paid Sick Leave Act. See FFCRA, at §§ 5102(a) and (b)(A).

       52.     The FFCRA has expressly identified that enforcement of and all penalties arising

from violations of the Emergency Paid Sick Leave Act shall be governed by relevant sections of

the FLSA, as set forth in more detail below.

       53.     Defendant is engaged in an industry affecting commerce and employees, is a private

entity, and employs fewer than 500 employees. Id. at § 5110(2)(B)(aa).

       54.     Plaintiff requested and was granted paid sick leave by Defendant pursuant to the

FFCRA.

       55.     It is unlawful for any employer to discharge, discipline, or in any other manner

discriminate against any employee” who exercises his rights to “take leave in accordance with this

Act.” Id. at § 5104. “An employer who willfully violates section 5104 shall . . . be considered to

be in violation of section 15(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. §

215(a)(3)).” Id. at § 5105(b)(1).

       56.     Additionally, an employer who in any way disciplines, discriminates or retaliates

against, and/or discharges an employee in violation of this Act is subject to the penalties described


                                                 9
           Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 10 of 14




in sections 16 and 17 of the FLSA (29 U.S.C. § 216, 217) with respect to such violation. Id. at §

5105(b)(2). Penalties under sections 16 and 17 of the FLSA include, but are not limited to, lost

wages, an equivalent amount of liquidated damages, and attorney’s fees and costs. See FLSA, 29

U.S.C. § 216; 217.

        57.     Defendant willfully terminated Plaintiff in retaliation for his request for emergency

paid sick leave and his COVID-19 concerns in violation of the FFCRA and the FLSA and refused

to rehire him following his release to return to work despite brining back countless other employees

who had not utilized such leave.

        58.     These actions as aforesaid constitute violations of the FFCRA and the FLSA.

                                            Count IV
                          Violation of the Pennsylvania Common Law
                 (Public Policy Violation - Workers’ Compensation Retaliation)

        59.     The averments of the foregoing paragraphs are hereby incorporated by reference as

if set forth fully herein.

        60.     It is against this Commonwealth’s public policy for an employee to be terminated

to prevent a workers’ compensation claim.

        61.     Plaintiff was terminated shortly after opening and/or attempting to open workers’

compensation claims with Defendant and receiving workers’ compensation benefits, after being

subjected to hostility and animosity pertaining to the same, under circumstances which evidence

pretext.

        62.     These actions as aforesaid constitute wrongful termination in Pennsylvania. See

Shick v. Shirey, 552 Pa. 590, 716 A.2d 1231 (1997).




                                                 10
         Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 11 of 14




       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

       B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

       C.      Plaintiff is to be awarded liquidated and/or punitive damages, as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendant for its willful, deliberate, malicious and outrageous conduct and to deter Defendant or

other employers from engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

       F.      Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.

                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.

                                              By:    _______________________________
                                                     Ari R. Karpf, Esq.
                                                     Timothy S. Seiler, Esq.
                                                     3331 Street Rd.
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
Dated: December 11, 2020


                                                11
                        Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 12 of 14




                              ================j~êâ=a~áÖäÉ

=================================================pãìÅâÉê=`çãé~åó




                       NOLNNLOMOM
                            Case 5:20-cv-06247-EGS
                                               UNITEDDocument   1 Filed
                                                      STATES DISTRICT    12/11/20 Page 13 of 14
                                                                      COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       ONQO=`äçîÉêÑáÉäÇ=aêáîÉI=iÉÄ~åçåI=m^=NTMQS
Address of Plaintiff: ______________________________________________________________________________________________

                       NR=kÉïéçêí=oç~ÇI=iÉçä~I=m^=NTRQM
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           NOLNNLOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           NOLNNLOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 5:20-cv-06247-EGS Document 1 Filed 12/11/20 Page 14 of 14
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
    a^fdibI=j^oh                                                                                            pjr`hbo=`ljm^kv

    (b) County of Residence of First Listed Plaintiff                  iÉÄ~åçå                                County of Residence of First Listed Defendant                 i~åÅ~ëíÉê
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                            FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      u❒   445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            ^a^=EQOrp`NONMNFX=cji^=EOVrp`OSMNFX=cc`o^=EmìÄK=iK=kçK=NNSJNOTI=NPQ=pí~íK=NTU=EOMOMFX=cip^=EOVrp`OMNF
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=^a^I=cji^I=cc`o^I=cip^I=m^=eìã~å=oÉä~íáçåë=^Åí=~åÇ=m^=`çããçå=i~ïK
VII. REQUESTED IN     ❒                          CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                            JUDGE                                                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            NOLNNLOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
